DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/8/21.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 11,12,14,15,16,21-24,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siedentopf et al US 2013/0167809 in view of 210201  WO 2017 092972 Joos English machine translation and PCT/EP2015/001303 Dolker (US 2017/0067409 cited and taken as literal translation).
In Re 11, Siedentopf teaches A method for operating an internal combustion engine with an injection system that has a high-pressure accumulator (fig 1), comprising the steps of: 
monitoring an instantaneous high pressure in the high-pressure accumulator against time by a high pressure sensor (fig 2); and, 
setting a first alarm stage (fault) when a) a first predetermined high pressure limit value (pgrenz) of the instantaneous high pressure is continuously exceeded for a predetermined limit period (Tb)(paras 29,17-37), and/or (limitations following “or” taken as optional) when b) the first predetermined high pressure limit value is exceeded for a first time by the instantaneous high pressure with a predetermined, first limit frequency.  
Siedentopf does not teach incrementing a frequency value, which indicates a current frequency of exceeding the first high pressure limit value by the instantaneous high pressure, when the instantaneous high pressure exceeds the first high pressure limit value from below a second high pressure limit value, wherein the second high pressure limit value is lower than the first high pressure limit value, and wherein the frequency value is compared with the predetermined first limit frequency.
However, Joos teaches incrementing a frequency value (230 fig 2), and wherein the frequency value is compared with the predetermined first limit frequency (S2 270) (pgs 4-5).  Joos further teaches second limit frequency values allow compensation for pressure pulsations in fuel system (pg 3).It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Siedentopf’s method to include Joos’s second limit frequency value to compensate for pressure pulsations.
before the effective filing date of the invention (AIA ) to modify Siedentopf’s method with Dolker’s first and second limits in order to have safety operation and include counter incrementation of Joos to compensate for pressure pulsations.
In Re,12,14,16 Siedentopf further teaches
12.  The method according to claim 11, further comprising starting a recording of a period of time of the instantaneous high pressure exceeding the first high pressure limit value when the instantaneous high pressure reaches or {00391708 )5exceeds the first high pressure limit value from below the first high pressure limit value, and comparing the recorded period with the predetermined limit period (paras 25-27).  
14.  The method according to claim 12, further including setting the recorded period to zero when the instantaneous high pressure falls below the first high pressure limit value from above the first high pressure limit value (explicit/inherent/specific to para 29).  
16.  The method according to claim 11, further including terminating an injection of fuel from the high-pressure accumulator into at least one combustion chamber of the internal combustion engine when the first alarm stage is set (construed as paras 33-37 countermeasure of deactivated fuel pump and injection system including stopping fuel injection).
In Re 15, Siedentopf does not teach however Joos teaches setting a second alarm stage (construed as step 250) when the first high pressure limit value (PO, step 220 fig 2) is exceeded for the before the effective filing date of the invention (AIA ) to modify Siedentopf’s method to include Joos’s second limit frequency value to compensate for pressure pulsations.
In Re 21-24, Siedentopf discloses the claimed invention except for optimum ranges and values.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use claimed limit ranges or values since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233. In re Boescli, 617 F.2d 272,205USPQ 215 (CCPA 1980).

In Re 26, Siedentopf in view of Joos and Dolker teach An injection system for an internal combustion engine, comprising: at least one injector; a high-pressure accumulator with a flow connection to the at least one injector; a high pressure sensor set up and arranged to record an instantaneous high pressure in the high-pressure accumulator against time; and a control unit connected to the high pressure sensor and configured to carry out the method according to claim 11 (figs 1-2 Siedentopf see in re 1 above over Diedentopf in view of Joos and Dolker).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siedentopf et al US 2013/0167809 in view of 210201  WO 2017 092972 Joos English machine translation in view of PCT/EP2015/001303 Dolker (US 2017/0067409 cited and taken as literal translation) and Dolker US 2014/0123950 [Dolker 2014].
before the effective filing date of the invention (AIA ) to add Dolker’s 2014 shutdown reset to Siedentopf’s method to allow restarting monitoring.

Allowable Subject Matter
Claims 17-19,25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate nor render obvious terminating an injection of fuel from high-pressure accumulator when the first alarm stage is set, including: a) continuing the injection of fuel with the first alarm stage set if the instantaneous high pressure falls below a high pressure limit value from above the high pressure limit value, wherein the high pressure limit value is less than the first high pressure limit value, and b) stopping the continued injection with the first alarm stage set as soon as the instantaneous high pressure reaches or exceeds the first high pressure limit value in combination with the other claim limitations. 

Response to Arguments
Applicant’s arguments, see pgs 10, filed 7/8/21, with respect to drawing objection and claims 21-24 35 USC 112b rejections have been fully considered and are persuasive.  The objection of drawings and 35 USC 112b rejection of claims 21-24 has been withdrawn. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hysteresis pg 15) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, pg 16, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references with respect to previously presented claim 13.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Combination of Siedentopf, Joos, and Dolker with Dolkers taught motivation to combine of increased safety.  The combination of prior art allows safe operation while compensating for pressure pulsations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



CARL C STAUBACH/Primary Examiner, Art Unit 3747